              Case 6:21-cv-01142 Document 1-1 Filed 07/12/21 Page 1 of 8 PageID 21
Filing # 111621946 E-Filed 08/11/2020 03:53:02 PM


                                    IN THE CIRCUIT COURT OF THE
                                       NINTH JUDICIAL CIRCUIT
                                IN AND FOR ORANGE COUNTY, FLORIDA

                                          CASE NO: 2020-CA-004294-O

        YASENKA DELGADO,

                Plaintiff,

        vs.

        WAL-MART STORES EAST, LP., A
        Foreign Profit Corporation, and
        ANGEL RAMIREZ

                Defendant.
                                                       /

              PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                Plaintiff, YASENKA DELGADO, by and through her undersigned counsel, hereby sues

        Defendants, WAL-MART STORES EAST, LP, (hereafter “WALMART”) and ANGEL

        RAMIREZ (hereinafter “RAMIREZ”) and alleges as follows:

                                          JURISDICTION AND VENUE

                1.     This is an action for damages that exceeds the sum of THIRTY THOUSAND

        DOLLARS ($30,000.00), exclusive of costs, interest and attorneys’ fees (The estimated value of

        Plaintiff’s claim is in excess of the minimum jurisdictional threshold required by this

        Court). Accordingly, Plaintiff has entered “$30,001” in the civil cover sheet for the “estimated

        amount of the claim” as required in the preamble to the civil cover sheet for jurisdictional purposes

        only (the Florida Supreme Court has ordered that the estimated “amount of claim” be set forth in the

        civil cover sheet for data collection and clerical purposes only). The actual value of Plaintiff’s claim

        will be determined by a fair and just jury in accordance with Article 1, Section 21, Fla. Const.
      Case 6:21-cv-01142 Document 1-1 Filed 07/12/21 Page 2 of 8 PageID 22




       2.      Venue is proper in Orange County, because that is where the incident giving rise

to this action occurred.

       3.      At all times material hereto, Plaintiff, YASENKA DELGADO, was a natural person

residing in Orlando County, Florida.

       4.      At all times material hereto, Defendant WALMART, was and is a foreign

corporation licensed under the laws of Arkansas with its principal place of business in Bentonville,

Arkansas conducting substantial business in Florida, including Orange County, Florida.

       5.      At all times material hereto, Defendant, WALMART, was authorized, licensed, and

actually conducting substantial business in Orange County, Florida.

       6.      At all times material hereto, Defendant WALMART, owned and operated a business

known as WalMart Neighborhood Market #5875, located at 12550 S. Orange Blossom Trail,

Orlando, FL 32837 (hereinafter “Premises”).

       7.      Upon information and belief, Defendant, RAMIREZ, is a natural person working in

Orange County, Florida.



                            FACTS REGARDING THE INCIDENT

       8.      On or about June 12, 2019, Plaintiff, YASENKA DELGADO, visited Defendant,

WALMART’S, premises located at the aforementioned address

       9.      On or about June 12, 2019, Defendant, RAMIREZ, was the Store Manager of

Defendant, WALMART, Store #5875.

       10.     At all times material hereto, Defendant, WALMART, individually and/or by and

through its property management company, agents, servants, employees, and/or sub-contractors,


                                                 2
      Case 6:21-cv-01142 Document 1-1 Filed 07/12/21 Page 3 of 8 PageID 23




maintained the aforesaid Premises, including merchandise placement, thereby creating a

hazardous and dangerous condition.

        11.       At said time and place, Plaintiff was an invitee, lawfully upon the premises of the

Defendant, who owed Plaintiff a duty to exercise reasonable care for her safety.

        12.       On or about June 12, 2019, Plaintiff, YASENKA DELGADO, sustained severe

and permanent injuries while on Defendant, WALMART’s, Premises. Specifically, Plaintiff

slipped and fell on a banana peel while on the Premises.

                                         COUNT I
                         CLAIM OF NEGILIGENCE AGAINST DEFENDANT,
                                      WALMART INC.

        Plaintiff re-alleges and incorporates herein by reference paragraphs 1-7 and 8-12 above, and

further states:

        13.       Defendant, WALMART, was at all times material herein, in possession and control

of the Premises described hereinabove where Plaintiff fell and was subsequently injured.

        14.       At all times material hereto, Defendant, WALMART, had a non-delegable duty to

maintain its property in a reasonable safe condition and to exercise reasonable care in the

maintenance, general upkeeps, and routine inspections of said property to ensure that its property,

including all floors and walkways, were safe as to prevent any foreseeable risk of injury to its

invitees.

        15.       At all times material hereto, Defendant, WALMART, breached its duty owed to

Plaintiff by committing one or more of the following omissions or commissions:

        a) Negligently failing to maintain or adequately maintain flooring and walkways , on the
           premise, thus creating a hazardous condition to members of the public, including the
           Plaintiff herein, thus creating an unreasonably dangerous condition for Plaintiff;


                                                   3
     Case 6:21-cv-01142 Document 1-1 Filed 07/12/21 Page 4 of 8 PageID 24




       b) Negligently failing to inspect or adequately inspect flooring and walkways, as
          specified above, to ascertain whether the flooring and walkways, constituted a hazard
          to customers, including the Plaintiff herein, thus creating an unreasonably dangerous
          condition to the Plaintiff;

       c) Negligently failing to inspect or adequately warn the Plaintiff of the danger of the
          flooring and walkways when Defendant knew or through the exercise of reasonable
          care should have known that said flooring and walkways were unreasonably
          dangerous and that Plaintiff was unaware of same; and

       d) Negligently failing to correct or adequately correct the unreasonably dangerous
          condition of the flooring and walkways on Defendant’s premises, when said condition
          was either known to Defendant or had existed for a sufficient length of time such that
          Defendant should have known of same had Defendant exercised reasonable care.

       e) Negligently failing to have adequate staff on duty and/or assigned to the task of
          inspecting/maintaining the premises for dangerous conditions;

       f) Negligently failing to train and/or inadequately training its employees to inspect the
          premises for dangerous conditions;

       g) Negligently failing to train and/or inadequately training its employees to clean/maintain
          flooring causing a dangerous condition;

       h) Negligently failing to follow its own corporate policy(ies) and procedures regarding the
          dangerous condition;

       i) Negligently failing to act reasonably under the circumstances;

       j) Negligently engaging in a mode of operations when Defendant knew, or should have
          known, that said mode of operations would result in dangerous conditions to the general
          public, including Plaintiff herein;

       k) Negligently failing to render aid to the Plaintiff after her fall; and/or negligently
          rendering aid to the Plaintiff after the cases of water fell on her; and,

       l) Negligently engaging in a routine practice of business that was unreasonable to what is
          customary for the business community in and/or around where the subject incident
          occurred.

       16.    As a result, while Plaintiff was visiting Defendant’s business, Plaintiff slipped and

fell on a banana peel while walking on the Premises.


                                                4
      Case 6:21-cv-01142 Document 1-1 Filed 07/12/21 Page 5 of 8 PageID 25




        17.     As a direct and proximate result of the negligence of Defendant, WALMART,

Plaintiff suffered bodily injury in and about her body and extremities, resulting in pain and

suffering, disability, disfigurement, permanent and significant scarring, mental anguish, loss of the

capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and

treatment, loss of earning, loss of the ability to earn money. The losses are either permanent or

continuing and Plaintiff will suffer the losses in the future.

        WHEREFORE, the Plaintiff, YASENKA DELGADO, sues the Defendant, WAL-MART

STORES EAST, LP, for damages and demands judgment in excess of Thirty Thousand Dollars

($30,000.00), and demands trial by jury of all issues so triable.

                              COUNT II
        CLAIM OF NEGLIGENCE AGAINST DEFENDANT, ANGEL RAMIREZ

        Plaintiff realleges and incorporates herein by reference paragraphs 1-7 and 8-12, and 13-17

above, and further states:

        18.     At all times material to this action Defendant, RAMIREZ, was employed by

Defendant, WALMART, as a manager and was directly responsible for maintaining, managing,

supervising and/or operating the subject store and therefore is personally liable to Plaintiff.

White v. Wal-Mart Stores, Inc., 918 So. 2d 357, 358 (Fla. 1st DCA 2006); Orlovsky v. Solid Surf,

405 So. 2d 1363, 1364 (Fla. 4th DCA 1981).

        19.     At all times material to this action, Defendant, RAMIREZ, was directly responsible

for executing Defendant, WALMART’s policies of store management and was personally involved

in Defendant, WALMART’s previously described tortious conduct and is therefore personally

liable to Plaintiff. White, 918 So. at 358; Orlovsky, 405 So. 2d at 1364.



                                                    5
      Case 6:21-cv-01142 Document 1-1 Filed 07/12/21 Page 6 of 8 PageID 26




       20.     At all material times and by virtue of his position with Defendant, WALMART,

Defendant, RAMIREZ, owed Plaintiff a non-delegable duty to maintain the store in a reasonably

safe and clean condition and to warn Plaintiff of any latent dangers in the store, or on its

premises and for supervising the employees working at said premises to ensure that they

reasonably and safely maintained, inspected, and/or warned the subject premises consistent and

in compliance with the Defendant, WALMART’s policies and procedures, and was reasonably

customary for the business community in and/or around where the subject incident occurred and

for the subject weather conditions that caused the subject incident.

       21.     At said time and place, Defendant, RAMIREZ, breached his duty owed to

Plaintiff by committing one or more of the following omissions or commissions:

       a. Negligently failing to maintain or adequately maintain the flooring and walkways, on
          the premise, thus creating a hazardous condition to members of the public, including
          the Plaintiff herein, thus creating an unreasonably dangerous condition for Plaintiff;

       b. Negligently failing to inspect or adequately inspect the flooring and walkways, as
          specified above, to ascertain whether the flooring and walkways, constituted a hazard
          to customers, including the Plaintiff herein, thus creating an unreasonably dangerous
          condition to the Plaintiff;

       c. Negligently failing to inspect or adequately warn the Plaintiff of the danger of the
          flooring and walkways, when Defendant knew or through the exercise of reasonable
          care should have known that said flooring and walkways, were unreasonably
          dangerous and that Plaintiff was unaware of same; and

       d. Negligently failing to correct or adequately correct the unreasonably dangerous
          condition of the flooring and walkways, on Defendant’s premises, when said
          condition was either known to Defendant or had existed for a sufficient length of time
          such that Defendant should have known of same had Defendant exercised reasonable
          care.

       e. Negligently failing to have adequate staff on duty and/or assigned to the task of
          inspecting/maintaining the premises and merchandise for dangerous conditions;

       f. Negligently failing to train and/or inadequately training its employees to inspect the
          premises for dangerous conditions;
                                                 6
      Case 6:21-cv-01142 Document 1-1 Filed 07/12/21 Page 7 of 8 PageID 27




        g. Negligently failing to train and/or inadequately training its employees to clean/maintain
           flooring causing a dangerous condition;

        h. Negligently failing to follow its own corporate policy(ies) and procedures regarding the
           dangerous condition;

        i. Negligently failing to act reasonably under the circumstances;

        j. Negligently engaging in a mode of operations when Defendant knew, or should have
           known, that said mode of operations would result in dangerous conditions to the general
           public, including Plaintiff herein;

        k. Negligently failing to render aid to the Plaintiff after her fall; and/or negligently
           rendering aid to the Plaintiff after she fell; and,

        l. Negligently engaging in a routine practice of business that was unreasonable to what is
           customary for the business community in and/or around where the subject incident
           occurred.

        22.     As a result, while Plaintiff was visiting Defendant’s business, Plaintiff slipped and

fell on a banana peel, sustaining injuries as set forth.

        23.     As a direct and proximate result of the negligence of Defendant, Plaintiff suffered

bodily injury in and about her body and extremities, resulting in pain and suffering, disability,

disfigurement, permanent and significant scarring, inconvenience, mental anguish, loss of the

capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and

treatment, loss of earning, loss of the ability to earn money both in the past and into the future. The

losses are either permanent or continuing and Plaintiff will suffer these losses into the future and has

already suffered same in the past.

        WHEREFORE, the Plaintiff, YASENKA DELGADO, sues the Defendant, ANGEL

RAMIREZ, for damages and demands judgment in excess of Thirty Thousand Dollars

($30,000.00), and demands trial by jury on all issues so triable.


                                                   7
      Case 6:21-cv-01142 Document 1-1 Filed 07/12/21 Page 8 of 8 PageID 28




                                    TRIAL BY JURY

       Plaintiff, YASENKA DELGADO, respectfully demands a trial by jury of all issues and

counts so triable herein.



       RESPECTFULLY submitted this 11th day of August, 2020.



                                          /s/ Ady A. Goss
                                          Ady A. Goss, Esquire
                                          FBN 1000356
                                          Ryan P. Rudd, Esquire
                                          FBN 54531
                                          Morgan & Morgan, P.A.
                                          20 N. Orange Avenue
                                          Suite 1600
                                          Orlando, FL 32801
                                          Telephone:     (407) 420-1414
                                          Facsimile:     (407) 204-2208
                                          Primary email: agoss@forthepeople.com
                                          rrudd@forthepeople.com
                                          Secondary email: ckittel@forthepeople.com
                                          Attorneys for Plaintiff




                                             8
